     Case 21-21922-GLT               Doc 2-1 Filed 08/31/21 Entered 08/31/21 09:57:07                               Desc BNC
                                     PDF Notice: Notice Recipients Page 1 of 1
                                                      Notice Recipients
District/Off: 0315−2                        User: dkam                             Date Created: 9/1/2021
Case: 21−21922−GLT                          Form ID: pdf900                        Total: 19


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Bryan P. Keenan          keenan662@gmail.com
                                                                                                                     TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John C. Martinec        2623 Beaver Road         Ambridge, PA 15003
15406823 Amex            Correspondence/Bankruptcy          Po Box 981540         El Paso, TX 79998
15406824 Bank of America            Attn: Bankruptcy        Po Box 982234         El Paso, TX 79998
15406825 Barclays Bank Delaware            Attn: Bankruptcy         Po Box 8801        Wilmington, DE 19899
15406826 Cb/sonyvisa           Attn: Bankruptcy        Po Box 182273         Columbus, OH 43218
15406827 Chase Card Services           Attn: Bankruptcy         Po Box 15298        Wilmington, DE 19850
15406828 Citi/L.L. Bean          Attn: Bankruptcy        Po Box 6742         Sioux Falls, SD 57117
15406829 Citibank          Citicorp Credit Srvs/Centralized Bk dept        Po Box 790034        St Louis, MO 63179
15406830 Citibank North America            Citibank SD MC 425          5800 South Corp Place        Sioux Falls, SD 57108
15406831 Citibank/The Home Depot             Citicorp Credit Srvs/Centralized Bk dept       Po Box 790034         St Louis, MO
            63179
15406832 Costco Anywhere Visa Card             Attn: Bankruptcy        Po Box 6500         Sioux Falls, SD 57117
15406833 Discover Financial          Attn: Bankruptcy         Po Box 3025        New Albany, OH 43054
15406834 Francine A. Martinec           71 D Street       Beaver, PA 15009
15406835 RoundPoint Mortgage Servicing Corporatio              Attn: Bankruptcy       Po Box
            19409        18,930.00        Charlotte, NC 28219
15406836 Synchrony Bank/Amazon              Attn: Bankruptcy         Po Box 965060         Orlando, FL 32896
15406837 Toyota Financial Services          Attn: Bankruptcy         Po Box 8026        Cedar Rapids, IA 52409
                                                                                                                    TOTAL: 16
